Citation Nr: 0517895	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  02-07 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
psychiatric disorder.  

2.  Entitlement to an increased rating for iliosclerosis, 
right sacroiliac joint, currently evaluated as 40 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to July 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In its current status, the case returns to the Board 
following completion of development made pursuant to its 
February 2004 remand.  

The issue of entitlement to an increased rating for the 
service-connected back disability is addressed in the REMAND 
portion of the decision below an is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  Entitlement to service connection for a nervous condition 
was previously denied in a July 1989 rating decision; the 
veteran did not initiate a timely appeal after the RO 
notified him of that determination in August 1989.  

3.  The veteran attempted to reopen his claim for service 
connection for a psychiatric disorder in March 2001.  

4.  The evidence received into the record since the July 1989 
rating decision consists of VA clinical records showing 
ongoing evaluation and treatment for a psychiatric disability 
variously classified; this evidence is not so significant 
that it must be viewed with all of the evidence in order to 
fairly decide the veteran's claim.   


CONCLUSIONS OF LAW

1.  The July 1989 rating decision that denied entitlement to 
service connection for a nervous condition is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2004)

2.  New and material evidence has not been received to reopen 
the claim of service connection for a psychiatric disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (effective 
prior to August 29, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO denied entitlement to service connection for a nervous 
condition in a July 1989 rating decision.  The RO found that 
there was no evidence of psychiatric disability in service, 
that no psychiatric disability was revealed on the initial VA 
examination in November 1973, and that the initial 
postservice reference to hallucination that was recorded in 
November 1975 was associated with alcoholic hallucinosis.  
Clinical records also showed a diagnosis of schizophrenia.  
When VA examined the veteran in June 1989, he was afforded 
the diagnosis major depression, psychotic.  The veteran was 
notified of the denial of service connection by a letter 
dated in August 1989, but, the veteran did not initiate a 
timely appeal following this notice.  The veteran attempted 
to reopen his claim for service connection in March 2001.  

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001). 

VA law provides that despite the finality of the prior 
adverse decision a claim will be reopened and the former 
disposition reviewed if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (effective prior to August 29, 2001).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).

The Court has held that VA must reopen a claim when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim.  Stanton v. Brown, 
5 Vet. App. 563, 566 (1993).  The standards regarding the 
issue of finality have been reviewed and upheld.  Reyes v. 
Brown, 7 Vet. App. 113 (1994).

The United States Court of Appeals (Federal Circuit Court) 
overruled a holding in Colvin v. Derwinski, 1 Vet. App. 171 
(1991), which limited the reopening of previously denied 
claims based upon "a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  See Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998).

Subsequently, the Court held that with regard to petitions to 
reopen previously and finally disallowed claims VA must 
conduct a three-part analysis, first, whether evidence 
submitted is "new and material" under 38 C.F.R. § 3.156(a), 
second, if it finds the evidence is "new and material" 
immediately upon reopening it must determine whether the 
claim is well grounded, based upon all of the evidence, 
presuming its credibility, and third, if the claim is well 
grounded to proceed to the merits, but only after ensuring 
that the duty to assist had been fulfilled.  Elkins v. West, 
12 Vet. App. 209 (1999) (en banc).  However, on November 9, 
2000, the President signed into law the Veterans Claim 
Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) that eliminated the requirement of a well-grounded 
claim.  The Board observes that VCAA resulted in revisions to 
38 C.F.R.§ 3.156; however, the effective date of these 
changes in August 29, 2001.  The veteran filed his current 
claim to reopen in March 2001, and consequently his claim 
does not come under the purview of these changes.  

With respect to the issue of materiality, the Court has held 
that the newly presented evidence need not be probative of 
all the elements required to award the claim but that the 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans v. Brown, 9 Vet. 
App. 273, 284 (1996) (citing Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Federal Circuit Court has held that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).  The Board acknowledges that for the purpose of 
establishing new and material evidence, the credibility of 
the new evidence is presumed.  Kutscherousky, v. West, 12 Vet 
App 369 (1999).  

The evidence received into the record since the 1989 rating 
decision consists of VA reports of evaluation and treatment 
since the mid 1980s.  Some of these records are new in that 
they were not previously of record.  They are not material, 
however, as pertain to on-going evaluation and treatment for 
psychiatric disability in the postservice years.  A January 
1988 report indicates that the veteran began having 
hallucinations 1971, four years prior the 1975 date that was 
considered previously, but still two years after the date of 
the veteran's separation.  There is no indication from the 
additional evidence that the veteran's currently psychiatric 
disability is related to injury, disease or event noted 
during his military service.  This evidence, though new is 
not material as it does not contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's disability and is not so significant that it must 
be viewed with all the evidence in order to fairly decide the 
claim.  


ORDER

New and material evidence has not been received to reopen the 
claim for service connection for a psychiatric disorder.  


REMAND

The veteran's most recent official examinations were 
conducted in 2001.  Since that time the schedule for rating 
spine disabilities was revised, effective September 26, 2003.  
See 68 Fed. Reg. 51454-51456 (August 27, 2003).  The formula 
for rating intervertebral disc syndrome was revised as well, 
effective September 23, 2002.  See 67 Fed. Reg. 54345-54349 
(August 22, 2002).  Consequently, additional examination 
should be performed to evaluate fully the veteran symptoms 
under these new criteria.  The examination should clarify the 
appropriate diagnosis, establish precise ranges of motion, 
describe the duration and severity of incapacitation episodes 
and evaluate functional loss.  VA has an obligation to afford 
claimants for disability benefits a thorough, contemporaneous 
examination when necessary to evaluate a disability.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2004).

In view of the foregoing, the veteran's case is remanded to 
the RO for the following actions:  

1.  Afford the veteran a VA spine 
examination in order to determine the 
current nature and extent of service-
connected cervical spine and lumbosacral 
spine disabilities.  All indicated 
special studies and tests should be 
accomplished.  The claims folder should 
be made available to the examiner for use 
in studying the case.   

Ask the examiner to provide a complete 
diagnosis and discussion on current 
symptomatology associated with service-
connected low back disability.  

i.  With respect to the orthopedic 
examination, the examiner is 
requested to provide complete 
information concerning the range of 
motion, including flexion, 
extension, lateral flexion in each 
direction and rotation in each 
direction.  

A.  The examiner should note actual 
values for active, passive, as well 
as values considered to be normal 
ranges of motion for the veteran.  
The examiner should state whether 
the veteran currently has ankylosis 
and if so, if such ankylosis is 
favorable or unfavorable.  

B.  Also, the examiner is requested 
to determine the degree of 
intervertebral disc syndrome, if 
any, associated with the veteran's 
service-connected low back 
disability.  

The examiner is requested to comment 
on the nature and severity of the 
veteran's "chronic orthopedic 
manifestations"-i.e., orthopedic 
signs and symptoms resulting from 
intervertebral disc syndrome that 
are present constantly, or nearly 
so.  

The examiner is asked to determine 
if intervertebral disc syndrome is 
present in more than one spinal 
segment of the lumbarsacral spine.  
If so, and provided that the effects 
in each spinal segment are clearly 
distinct, the examiner is to address 
and evaluate each segment on the 
basis of its chronic orthopedic 
manifestations or incapacitating 
episodes.  

ii.  With respect to the 
neurological examination: The 
examiner is requested to determine 
the degree of intervertebral disc 
syndrome associated with service-
connected low back disability.  

The examiner is asked to comment on 
the nature and extent of any chronic 
neurological manifestations-i.e., 
neurological signs and symptoms 
resulting from intervertebral disc 
syndrome that are present 
constantly, or nearly so.  

The examiner is asked to 
distinguish, to the extent possible, 
the neurological signs and symptoms 
associated with the veteran's 
intervertebral disc syndrome from 
the orthopedic signs and symptoms.  

Also, the examiner is asked to 
determine if intervertebral disc 
syndrome is present in more than one 
segment of the lumbarsacral spine.  
If so, and provided that the effects 
in each spinal segment are clearly 
distinct, the examiner is to address 
and evaluate each segment on the 
basis of its chronic neurological 
manifestations or incapacitating 
episodes.  

iii.  The examiner should also 
document the number of weeks, if 
any, during the past 12 months, that 
the veteran has had "incapacitating 
episodes," defined as a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a 
physician.

iv.  The examiner is asked to 
comment on the impact of functional 
loss due to pain, weakness and other 
factors on the veteran's service-
connected disability picture.  

v.  The examiner is asked to comment 
on the impact of the service-
connected spine disability picture 
on the veteran's ability to obtain 
and maintain employment.  


2.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


